This is an appeal by an employer from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of a referee holding claimant to be entitled to unemployment insurance benefits based upon her earnings received from the appellant partnership. Claimant was employed as a switchboard operator at the Professional and Business Telephone Exchange at Utica, New York, from October 17, 1937, to October 17, 1945. The board found that the ' employer herein was a partnership consisting of Janet Friedman, Lois Friedman and Bertram Friedman. The board also found that Louis Friedman was an employee of the partnership. The evidence sustains the findings. Decision of the Unemployment Insurance Appeal Board affirmed, without costs. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.